Citation Nr: 0302814	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits based on service.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.




REMAND

The RO certified and forwarded the instant appeal to the 
Board in July 2002.  In September 2002, within the requisite 
90-day period, the Board received from the claimant a request 
for a hearing before the Board.  See 38 C.F.R. § 20.1304 
(2002).  A subsequent statement dated in October 2002 
indicated that he wanted a hearing in Manila, although it is 
not clear whether the claimant desired a Travel Board hearing 
or a Board videoconference hearing.  In either case, the 
appeal must be remanded to the RO for compliance with the 
claimant's request.  

Accordingly, the case is REMANDED for the following action:

The RO should contact the claimant to 
acknowledge his request for a Board 
hearing and determine whether he wants a 
Travel Board hearing or a Board 
videoconference hearing.  The RO should 
arrange for whichever hearing the veteran 
prefers.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the claimant's appeal.  
The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
claimant until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


